Citation Nr: 1101439	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  05-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than November 9, 
2001 for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 50 
percent for PTSD.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from September 1965 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In the May 2004 rating decision on appeal, the granted service 
connection for PTSD, assigning an initial 50 percent disability 
evaluation with an effective date of November 9, 2001.  The 
Veteran expressed disagreement with both the percentage of the 
disability evaluation and the effective date assigned.  

This case eventually reached the Board in December 2006 and again 
in April 2009.  On both occasions, the Board issued decisions 
denying the higher initial rating and earlier effective date 
issues on appeal.  However, the Veteran appealed both Board 
decisions to the U.S. Court of Appeals for Veterans Claims 
(Court).  In response, the Court, pursuant to September 2008 and 
March 2010 Orders and Joint Motions, vacated the Board's 
decisions as to both the higher initial rating and earlier 
effective date issues.  Specifically, the Court remanded these 
issues to the Board so that it may provide adequate reasons and 
bases for its findings.

After receiving this case back from the Court, the Board sent the 
Veteran and his attorney a letter in May 2010 informing them they 
had 90 days to submit additional evidence.  They responded in 
August 2010, submitting an additional Attorney Brief, lay 
statements from friends and family, and a private psychiatric 
examination from Dr. M.L.C., M.D., with a waiver of the Veteran's 
right to have the RO initially consider this evidence.  
Consequently, the Board is free to consider this additional 
evidence in the present decision.  See generally 38 C.F.R. 
§ 20.1304 (2010).  





FINDINGS OF FACT

1.  After resolving all doubt in the Veteran's favor, the 
Veteran's February 22, 1993 claim for pension also constitutes a 
claim for service-connected compensation for PTSD.

2.  The Veteran's treatment for alcohol and drug abuse back to 
1992 was a symptomatic manifestation of undiagnosed PTSD at that 
time.  

3.  The date of entitlement for service connection for PTSD goes 
back at least to 1992.  

4.  In the present case, the date the initial claim for service 
connection for PTSD was received (February 22, 1993), is later 
than the date entitlement arose (1992 or prior thereto).  
Therefore, the proper effective date for the award of service 
connection for PTSD is February 22, 1993.

5.  Under the previous criteria for mental disorders in effect 
prior to November 7, 1996, the Veteran's PTSD clearly 
demonstrates "severe" occupational and social impairment.  In 
fact, it is likely that the Veteran has been demonstrably unable 
to obtain or retain employment throughout the entire appeal.   


CONCLUSIONS OF LAW

1.  The requirements are met for an earlier effective date of 
February 22, 1993, for the award of service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2010).

2.  Effective February 22, 1993, the criteria are met for a 
higher initial disability rating of 100 percent for PTSD.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.16(c), 4.21, 4.132, 
Diagnostic Code 9411 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  That is, 
the Board is granting an earlier effective date for the award of 
service connection for PTSD back to February 22, 1993, as well as 
a higher initial rating of 100 percent for PTSD throughout the 
entire appeal.  This is exactly what was requested by the 
Veteran's attorney in the August 2010 Attorney Brief.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Governing Laws and Regulations for Effective Dates

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But unless 
otherwise provided, the effective date of compensation will not 
be earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a).  

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  

The applicable statutory and regulatory provisions require that 
VA look to all communications from a Veteran which may be 
interpreted as applications or claims - formal and informal - for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 
C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized 
that VA has a duty to fully and sympathetically develop the 
Veteran's claim to its optimum, which includes determining all 
potential claims raised by the evidence and applying all relevant 
laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 
1373  (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The Board is required to adjudicate all issues reasonably 
raised by a liberal reading of the appellant's appeal, including 
all documents and oral testimony in the record prior to the 
Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining 
whether an informal claim has been made, VA is not required to 
read the minds of the Veteran or his representative.  Cintron v. 
West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be pain or furnished to any 
individual under the laws administered by the Secretary.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal 
or informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  Again, VA is required to identify and act on informal 
claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a).  But VA is not required to anticipate any 
potential claim for a particular benefit where no intention to 
raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) (holding that before VA can adjudicate a claim for 
benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek it").  
See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In short, the essential requirements of any claim, whether formal 
or informal, are (1) an intent to apply for benefits, (2) an 
identification of the benefits sought, and (3) a communication in 
writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

A pending claim is an application, formal or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending 
claims doctrine provides that a claim remains pending in the 
adjudication process-even for years-if VA fails to act on it.  
Norris v. West, 12 Vet. App. 413, 422 (1999).  The Court has 
recently confirmed that raising a pending claim theory in 
connection with a challenge to the effective-date decision is 
procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 
255 (2007).  

The Court also recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  Further 
expounding on Clemons, the Court further added that in order for 
a claimant to adequately identify the benefit sought, the 
claimant must describe the nature of the disability for which he 
was seeking benefits.  The claimant may satisfy this requirement 
by referring to "a body part or system" that is disabled, or by 
describing the symptoms of that disability.  Brokowski, 23 Vet. 
App. at 86-87.  

Analysis - Earlier Effective Date

The Veteran's informal claim for service connection for PTSD was 
received at the RO on January 13, 1994.  The RO eventually 
granted service connection for PTSD in the May 2004 rating 
decision on appeal.  The RO established an effective date of 
November 9, 2001, the date of entitlement for PTSD (i.e., 
November 9, 2001 was the date a private medical evaluation first 
diagnosed the Veteran with PTSD).  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  That is, here, the date entitlement arose 
(November 9, 2001), was deemed later than the date of claim 
(January 13, 1994).  The Veteran filed a Notice of Disagreement 
(NOD) with the effective date assigned.  The appeal reached the 
Board in December 2006 and again in April 2009.  In both 
decisions, the Board denied the Veteran an effective date earlier 
than November 9, 2001 (the date of entitlement) for PTSD.  The 
Veteran appealed both decisions to the Court.  The Court, 
pursuant to September 2008 and March 2010 Joint Motions, vacated 
and remanded both Board decisions.     

In the September 2008 Order and Joint Motion, the Court requested 
the Board to adequately discuss whether the Veteran's PTSD was 
established prior to November 9, 2001.  In other words, the Court 
requested that the Board reexamine whether the date of 
entitlement for PTSD was prior to November 9, 2001.  The Joint 
Motion assessed that even though the first PTSD diagnosis was 
rendered in November 2001, the evidence of record was "replete" 
with references to the Veteran's alcohol and drug abuse problems 
back to 1992.  Further, and most importantly, there was some 
evidence the Veteran's earlier alcohol and drug abuse diagnoses 
in the 1990s were associated with his service-connected PTSD 
symptomatology.  

Similarly, in the March 2010 Order and Joint Motion, the Court 
requested the Board to again consider whether the Veteran's long 
history of substance abuse is related to, or evidence of, PTSD 
symptomatology back to 1992.  This would warrant an earlier 
effective date for the grant of service connection.  It was noted 
that the Veteran even reported drinking copious amounts of 
alcohol and taking drugs during and right after his Vietnam 
service, in order to help him handle bad memories of Vietnam.  
Both private and VA examiners in the 2000s documented symptoms of 
PTSD that were dealt with since the 1990s by the Veteran by way 
of drugs and alcohol, without treatment or psychiatric 
medication.  In other words, for many years the Veteran self-
medicated to treat his PTSD.  

The Veteran, through his attorney, contends that the effective 
date assigned for the award of service connection for PTSD - 
November 9, 2001, is not correct.  Instead, he believes that his 
earlier pension claim (VA Form 21-526), received by the RO on 
February 22, 1993, should be sympathetically read as his initial 
informal claim for service connection for PTSD.  That is, his 
February 1993 pension application was also a claim for PTSD 
symptomatology since on the application he characterized the 
nature of his disability as "alcohol and drug abuse - unable to 
adjust to keeping a job."  He insists his alcohol and drug abuse 
disorders for which he was treated for since 1992 are secondary 
and related to his PTSD.  See January 1994 RO hearing testimony 
at pages 1, 5-8; October 2004 Decision Review Officer (DRO) 
Conference Report; August 2010 Attorney Brief.  

With regard to the date of entitlement, the question here is 
whether the Veteran's treatment for alcohol and drug abuse back 
to 1992 was actually a manifestation of undiagnosed PTSD at that 
time.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If so, the 
Veteran would be entitled to an earlier date of entitlement.  In 
this regard, the Board finds there is significant, probative 
evidence of record in support of a date of entitlement back to 
1992 for his PTSD.  The July 1993 VA psychiatric examiner noted 
that the Veteran reported drinking heavily during his Vietnam 
service after experiencing combat action there.  He also 
subsequently engaged in drug abuse including cocaine, marijuana, 
barbiturates, and LSD.  As early as the January 1994 RO hearing, 
it was asserted that the Veteran had a mental problem associated 
with his Vietnam service, to possibly include PTSD.  See hearing 
testimony at pages 1, 5-8.  In January 1994, the Veteran 
submitted an informal claim for service connection for PTSD, due 
to problems relating to his experiences in Vietnam.  In a 
separate January 1994 statement, the Veteran stated that he 
started engaging in alcohol and drug abuse to keep his mind off 
of memories of his tour in Vietnam.  A March 1994 representative 
statement asserted the Veteran began medicating his PTSD with 
alcohol and drugs.  A November 2001 private psychiatric examiner 
noted the Veteran took marijuana to help cope with intrusive 
thoughts and dreams.  The drug use was documented as helping with 
the "haunting" memories of Vietnam.  A February 2004 VA 
psychiatric examiner assessed that the Veteran was describing 
symptoms of PTSD that he handled "for many years" with drugs 
and alcohol.  Credible lay statements submitted by friends and 
family members in June 2010 reflect that ever since the Veteran 
returned from Vietnam, he changed into a dangerous and isolated 
person.  

Finally, with regard to the date of entitlement, the most 
probative evidence in support of an earlier date of entitlement 
for PTSD comes from a comprehensive private psychiatric 
evaluation from Dr. M.L.C., dated in July 2010.  Dr. M.L.C., 
after a review of the evidence of record and interview of the 
Veteran, assessed that the Veteran's substance abuse disorder 
since 1992 was a secondary attempt on the part of the Veteran to 
mitigate the signs and symptoms of his PTSD.  His substance abuse 
was not a separate diagnosis, but rather a secondary illness 
associated with his primary diagnosis of PTSD.  Dr. M.L.C. 
indicated that the lay and medical evidence of record is 
consistent and clear in demonstrating that the Veteran was unable 
to reengage in society after his Vietnam service.  His PTSD 
prevented him from gainful employment after 1992 as well.  
According to Dr. M.L.C., the Veteran's PTSD did not simply 
"miraculously develop" in 2001.  It was noted it is not unusual 
for Veterans suffering with PTSD to not present for treatment for 
PTSD prior to an actual diagnosis.  Nonetheless, the Veteran's 
occupational history after discharge is fraught with lability, 
the inability to hold jobs for an extended period of time, 
frequent moves, social isolation, homelessness, and evidence of a 
steady and profound deterioration since service.  Dr. M.L.C. 
concluded that the Veteran's substance abuse disorder was not a 
competing diagnosis, but rather, the result of untreated PTSD.  
There was "no question that the Veteran utilized alcohol, 
cannabis, and methamphetamine in an effort to mitigate his 
pervasive symptoms of PTSD."  

Therefore, in light of the above evidence, the date of 
entitlement for service connection for PTSD goes back at least to 
1992, when the Veteran was first treated for alcohol and drug 
abuse.  The Board must now determine when the earliest claim for 
service connection for PTSD was filed in the present case.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.  
That is, the Board must now determine whether there was an 
earlier, pending claim for service connection for PTSD, prior to 
the already recognized January 13, 1994 informal claim.  
38 C.F.R. §§ 3.1(p), 3.155(a).
 
With regard to the date of claim, the Board sees that on February 
22, 1993, the Veteran submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension.  The Veteran believes 
this document should be sympathetically read as his initial 
informal claim for service connection for PTSD.  That is, he 
asserts that his February 1993 pension application was also a 
claim for PTSD symptomatology since on the application he 
characterized the nature of his disability as "alcohol and drug 
abuse - unable to adjust to keeping a job."  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  A claim by a Veteran for compensation may be 
considered to be a claim for pension, and vice versa.  38 C.F.R. 
§ 3.151(a).  But VA is not automatically required to treat every 
pension claim as also being a compensation claim.  Rather, the 
Secretary has to exercise his discretion under the regulation in 
accordance with the contents of the application and the evidence 
in support of it.  See Stewart v. Brown, 10 Vet. App. 15, 18 
(1997) (no evidence of intent to claim service connection within 
Veteran's non-service-connected pension claim); see also Willis 
v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may" 
in the regulation, clearly indicates discretion).  Thus, before 
the RO can adjudicate a claim for benefits, the claimant must 
submit a written document identifying the benefit and expressing 
some intent to seek it.

In the present case, reading the February 22, 1993 VA Form 21-526 
in a sympathetic fashion, the Board finds that this claim was for 
both service-connected PTSD compensation and nonservice-connected 
pension.  Although the Veteran specifically filled out portions 
of the application that addressed pension, the application has to 
be read in light of all evidence of record.  That is, the Board 
is required to adjudicate all issues reasonably raised by a 
liberal reading of the appellant's appeal, including all 
documents and oral testimony in the record prior to the Board's 
decision.  Brannon, 12 Vet. App. at 32; Solomon, 6 Vet. App. at 
396.  Notably, on the February 1993 application the Veteran 
identified his disability as "alcohol and drug abuse - unable to 
adjust to keeping a job."  A short time thereafter, in January 
1994, he formally requested service connection for PTSD.  As 
such, the February 1993 pension claim could also reasonably be 
interpreted as a service connection claim, as he was looking to 
obtain VA benefits for the symptoms of his condition, which he 
believed had affected him since discharge.  

In addition, with regard to the question whether the February 
1993 application could constitute a service connection claim for 
PTSD, as opposed to service connection for alcohol and drug abuse 
only, the Board will consider the case of Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).  It appears that 
that the Veteran's latter PTSD diagnosis arises from the same 
symptoms for which the Veteran was seeking benefits for in 
February 1993, and does not relate to an entirely separate claim.  
That is, in order to identify the benefit sought, the claimant 
may satisfy this requirement by referring to "a body part or 
system" that is disabled, or by describing the symptoms of that 
disability.  Brokowski, 23 Vet. App. at 86-87.  The Veteran 
clearly mentioned "alcohol and drug abuse - unable to adjust to 
keeping a job" in his February 1993 application.  The Board 
believes the earlier February 22, 1993 application was equivalent 
to a claim for service connection for PTSD, as his alcohol and 
drug abuse have been determined to be secondary diagnoses 
symptomatic of his underlying, primary PTSD, as discussed in 
detail above.  In Clemons, the Court stated that "as a self-
represented layperson at the time his claim was filed, the 
appellant neither had the legal or medical knowledge to narrow 
the universe of his claim or his current condition to PTSD."  
Clemons, 23 Vet. App. at 4.  The Court emphasized that it is 
generally within the province of medical professionals to 
diagnose or label a mental condition, not the claimant.  Id. at 
5.  In summary, the Veteran's February 1993 application could be 
construed as "evidencing a belief in entitlement" to compensation 
for PTSD, when reading this document sympathetically.  38 C.F.R. 
§ 3.1(p).  

The general default rule is that the effective date of an award 
of a claim is the date of receipt of the claim application or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Here, the date of claim (February 
22, 1993), is later than the date entitlement arose (1992 or 
prior to).  As such, the proper effective date for the award of 
service connection for PTSD is February 22, 1993.    

In order for the Veteran to be entitled to an even earlier 
effective date than February 22, 1993, the Board must determine 
whether the claims folder contains any prior informal claim for 
benefits for service connection for PTSD between the time of the 
discharge from service in December 1968 until the current 
February 22, 1993 effective date now assigned.  38 C.F.R. 
§§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  At the outset, there is no evidence or allegation that a 
PTSD or similar psychiatric disorder claim was received within 
one year after the Veteran's separation from military service in 
December 1968, so the effective date obviously cannot be the day 
following his separation from service.  38 C.F.R. § 3.400(b)(2).  
In addition, the claims folder contains no other communication 
from the Veteran or his representative indicating intent to seek, 
or a belief in entitlement to, service connection for PTSD from 
the time of discharge from service in December 1968 until 
February 22, 1993, the current date assigned.  38 C.F.R. 
§§ 3.1(p), 3.155(a).  An earlier July 1974 claim for service 
connection for hearing loss does not mention or allude to a 
psychiatric disorder.  There is no provision in the law for 
awarding an earlier effective date based on any assertion that 
PTSD existed from the time of his military service in Vietnam.  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was expressed.  
Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  The 
Board's actions are bound by the applicable law and regulations 
as written and has no power to grant benefits not authorized by 
law.  38 U.S.C.A. § 7104(c).  

Accordingly, in conclusion, the evidence supports an earlier 
effective date of February 22, 1993, but no earlier, for the 
award of service connection for a PTSD.  38 U.S.C.A. § 5107(b).  
This is considered a full grant of the earlier effective date 
benefit sought on appeal.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  


Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Analysis - Higher Rating for PTSD

The Veteran's service-connected PTSD  is currently rated as 50 
percent disabling under Diagnostic Code 9411, PTSD.  38 C.F.R. 
§ 4.130 (2010).  This initial 50 percent rating has been in 
effect since February 22, 1993.  

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for PTSD, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
(February 22, 1993) until the present.  This could result in 
"staged ratings" based upon the facts found during the period 
in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
That is to say, the Board must consider whether there have been 
times since the effective date of his award when his disability 
has been more severe than at others.  Id.  

During the course of the appeal, VA promulgated new regulations 
amending the rating criteria for mental disorders, effective 
November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 
C.F.R. pt. 4).  If a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question. 38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Therefore, in this case, from February 22, 1993 to November 7, 
1996, the Board may apply only the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply whichever 
version of the rating criteria is more favorable to the Veteran.

Initially, the Board notes that neither the RO nor the Board has 
considered the previous version of the rating criteria.  However, 
given the favorable disposition of the appeal as discussed below, 
the Board finds no prejudice to the Veteran in addressing the 
pre-November 7, 1996 regulations for mental health disorders 
without first referring the case to the RO.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Under the previous version of the Rating Schedule, a 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced as 
to result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9400 (in effect prior to November 7, 
1996).  
  
Under the previous version of the Rating Schedule, a 70 percent 
rating is in order when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and when the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (in effect prior to November 7, 1996).  

Under the previous version of the Rating Schedule, a 100 percent 
rating is assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound retreat 
from mature behavior; and when the Veteran is demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9410 (in effect prior to November 7, 1996).

Importantly, under the previous version, Note 1 to the General 
Rating Formula for Psychoneurotic Disorders indicates that social 
impairment per se will not be used as the sole basis for any 
specific percentage evaluation, but is of value only 
substantiating the degree of disability based on all of the 
findings.  

Under the previous version of the Rating Schedule, the severity 
of a psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not under 
evaluate the emotionally sick Veteran with a good work record, 
nor must it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is only 
preliminary to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the symptomatology 
and the full consideration of the whole history by the rating 
agency will be.  38 C.F.R. § 4.130 (in effect prior to November 
7, 1996).    

Under the previous version of the rating criteria, inability to 
obtain or retain employment is sufficient to warrant a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in the 
DSM-IV, which clinicians have assigned.  A GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DSM-IV at 32).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of 
the individual is.  
For instance, a score of  21-30 illustrates "[b]ehavior . . . 
considerably influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
OR inability to function in almost all areas (e.g., stays in bed 
all day; no job, home or friends)."  DSM-IV at 46-47.  A score 
of 31-40 represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up younger children, is defiant at 
home, and is failing at school)."  Id.  A higher score of 51-60 
represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, (e.g., 
few friends, conflicts with peers or co-workers)."  Id.  

The evidence of record is supportive of a higher 70 percent 
rating for the Veteran's PTSD under the previous regulations.  
38 C.F.R. § 4.7.  In making this determination, the Board has 
reviewed the Veteran's personal statements; a July 1992 Social 
Security Administration (SSA) psychiatric assessment; VA 
psychiatric examination reports dated in July 1993, April 1995, 
and February 2004; VA treatment records dated in the 1990s; a 
private November 2001 psychiatric examination; a private July 
2010 psychiatric evaluation from Dr. M.L.C.; and June 2010 lay 
statements from friends and family of the Veteran.  Throughout 
the appeal, these records reveal severe psychiatric signs and 
symptoms of PTSD with alcohol and drug abuse.  Repeated symptoms 
of his PTSD noted in these records include suicide ideation, 
impaired impulse control, impaired judgment and insight, 
hypervigilance, detachment from friends and family with frequent 
social isolation, inability to maintain effective relationships, 
constant depression and anxiety, memory problems, anger with the 
potential for violence, occasional homelessness, severe 
occupational dysfunction, and frequent alcohol and drug use.  He 
has been assessed GAF scores of 30 (July 1992 SSA psychiatric 
assessment), 30-35 (July 2010 psychiatric evaluation from Dr. 
M.L.C.), 51 (private November 2001 psychiatric examination, and 
52 (February 2004 VA psychiatric examination report).  This is 
indicative of fluctuating moderate to serious impairment.  But 
most notably, after being fired from his position as a laborer 
for the Teamster's Union in 1992, the Veteran has been unable to 
maintain any meaningful and gainful employment throughout the 
entire appeal because of his alcohol and drug abuse associated 
with his PTSD.  In addition, he has been in receipt of SSA 
disability benefits for his alcohol abuse since 1992.  In fact, 
Dr. M.L.C. in July 2010 reflected that the Veteran has had 
"severe" occupational dysfunction - the Veteran credibly 
reports the inability to hold a job for an extended period of 
time (beyond eight to nine months) even prior to 1992.  

Therefore, under the previous regulations for mental health 
disorders, the Veteran meets the 70 percent criteria since the 
evidence demonstrates that the Veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and his psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9410 (in effect prior to November 7, 1996).

However, the previous version of 38 C.F.R. § 4.16(c) also 
provided that where the only compensable service-connected 
disability is a mental disorder assigned a 70 percent evaluation, 
and such mental disorder precludes a Veteran from securing or 
following a substantially gainful occupation, such as the case 
here, the mental disorder shall be assigned a 100 percent 
schedular evaluation.  38 C.F.R. § 4.16(c) (in effect prior to 
November 7, 1996).  

In the present case, based on all the evidence of record, the 
Veteran has been demonstrably unable to obtain or retain 
employment since 1992 due to his PTSD and related substance 
abuse.  Regardless, the Board need not address whether the 
precise schedular criteria for a 100 percent rating are met under 
the previous or current regulations, because, in this case, by 
operation of § 4.16(c), the 70 percent criteria suffice for a 100 
percent schedular rating if the evidence shows the Veteran cannot 
secure substantially gainful employment.  

Therefore, pursuant to the previous version of the rating 
criteria for mental disorders in effect prior to November 7, 
1996, as well as the previous provisions of 38 C.F.R. § 4.16(c), 
the Board concludes that the evidence supports a 100 percent 
rating for the Veteran's PTSD under the prior regulations.  
38 C.F.R. § 4.3.  

Fenderson Consideration

The 100 percent rating for the Veteran's PTSD the Board has 
assigned should be effective throughout the entire appeal period 
from February 22, 1993.  His PTSD disability has been fairly 
consistent in symptomatology throughout the appeal, so the Board 
cannot further "stage" his rating.  Fenderson, 12 Vet. App. at 
126.     

Extra-Schedular Consideration

Since the Veteran is now in receipt of a 100 percent rating for 
his psychiatric disability, the issue of an extra-schedular 
rating would be moot.  38 C.F.R. § 3.321(b)(1).  In any event, 
since the rating criteria for psychiatric disorders reasonably 
describe the Veteran's disability level and symptomatology, the 
Veteran's disability picture is contemplated by the Rating 
Schedule, such that the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.









	(CONTINUED ON NEXT PAGE)
ORDER

An earlier effective date of February 22, 1993, for the award of 
service connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.    

An initial disability rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.    



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


